TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00616-CV
                                    NO. 03-13-00617-CV



                         Vista Medical Center Hospital, Appellant

                                              v.

        Texas Department of Insurance, Division of Workers’ Compensation; and
                    Texas Mutual Insurance Company, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
                   NOS. D-1-GN-08-002596 & D-1-GN-07-004216
            HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


                                    NO. 03-13-00618-CV



       Vista Medical Center Hospital and Vista Hospital of Dallas, LLP, Appellants

                                              v.

        Texas Department of Insurance, Division of Workers’ Compensation; and
                    Texas Mutual Insurance Company, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-07-004382, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              These three causes arise from workers’ compensation “stop-loss” disputes that

each yielded a district court judgment reversing a final administrative order that had awarded
Vista Medical Center Hospital or Vista Hospital of Dallas, LLP (collectively, “Vista”) additional

reimbursement, remanding Vista’s reimbursement claims to the Division of Workers’ Compensation,

and awarding Texas Mutual Insurance Company recoupment, under a “money-had-and-received”

theory, of the additional reimbursement that the carrier had paid Vista in the interim. Vista has

perfected an appeal from each judgment, contending principally that the district court lacked

subject-matter jurisdiction to award the monetary relief because the claims implicated the Division’s

exclusive jurisdiction over medical-fee disputes. As all parties acknowledge, our recent decision in

Vista Medical Center Hospital v. Texas Mutual Insurance Co., __S.W.3d__, Nos. 03-11-00641-CV

through 03-11-00643-CV, and Nos. 03-11-00742-CV through 03-11-00785-CV, 2013 WL 5477490

(Tex. App.—Austin Sept. 27, 2013, no pet.), addressed the identical issues and controls our

disposition here. Accordingly, we reverse the portions of the district court’s judgments that

awarded Texas Mutual monetary relief; render judgment dismissing those claims for want of

jurisdiction; and remand the causes to the district court for further proceedings consistent with this

opinion. See id. at *25.




                                               __________________________________________
                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Reversed and Rendered in part; Remanded in part

Filed: January 3, 2014




                                                  2